Citation Nr: 0717702	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-00 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than December 29, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a June 2000 decision by the RO which granted 
reopening of a prior April 2000 unfavorable decision, and 
granted service connection for PTSD with a noncompensable 
rating effective from December 29, 1999.  By an October 2000 
rating action, the RO increased the rating for PTSD to 10 
percent.  The veteran filed a notice of disagreement (NOD) in 
November 2000 as to the 10 percent disability rating and the 
effective date.  Subsequently, in a July 2002 decision by the 
RO, the veteran was granted a 30 percent disability rating 
for PTSD.  By a September 2003 decision, the Board denied a 
higher initial rating than 30 per cent for PTSD, but the 
issue of earlier effective date was remanded because the RO 
had failed to send the veteran a statement of the case (SOC) 
relating to the issue of earlier effective date.  The 
development required by the remand has now been completed, 
and the case has been sent back to the Board for further 
consideration of the veteran's appeal.  

In his December 2004 substantive appeal (VA Form 9), the 
veteran had requested a hearing before a Board member at the 
RO.  In February 2005 the veteran elected instead to have a 
hearing before a decision review officer (DRO) at the RO.  
The veteran testified at a DRO hearing held in April 2005 at 
the RO.   


FINDINGS OF FACT

1.  The veteran's first claim of service connection for PTSD 
was denied by a June 1992 decision by the RO.  He did not 
perfect his appeal of that decision, and it became final.

2.  The veteran did not file another claim of service 
connection for PTSD until December 29, 1999.  The veteran was 
first diagnosed with PTSD on April 12, 2000.



CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
December 29, 1999, for the grant of service connection for 
PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In the present case, the veteran filed his claim of service 
connection for PTSD in December 1999, prior to November 2000 
when the VCAA was enacted.  Therefore, an initial VCAA notice 
letter was not sent to the veteran by the RO.   Pursuant to 
the Board's September 2003 remand, a VCAA notice letter in 
connection with the veteran's appeal for an earlier effective 
date for PTSD was sent in February 2004.  That letter 
informed the veteran of the evidence necessary to establish 
an earlier effective date.  He was notified of his and VA's 
respective duties for obtaining evidence.  He was asked to 
send information describing additional evidence for VA to 
obtain, and to send any evidence or information he had 
pertaining to his appeal.
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim for service 
connection for PTSD, none of the required notice was provided 
to the veteran prior to the RO's June 2003 decision on his 
claim.  
 
The Board acknowledges that the veteran also did not receive 
any specific notice with respect to how a rating or an 
effective date would be assigned if service connection was 
established; however, the RO has substantiated the veteran's 
claim by its award of service connection and assignment of a 
rating and effective date.  The issue of assignment of a 
rating is not presently before the Board.  As to the present 
claim for an earlier effective date, the veteran was sent the 
above referenced February 2004 VCAA notice letter in 
connection with his appeal for an earlier effective date, and 
he was provided with comprehensive effective date  
information in a November 2004 statement of the case (SOC).  
Under the circumstances, the Board finds that the notice was 
sufficient for purposes of deciding the present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his VA treatment.  
The veteran was afforded VA examinations relating to his 
claim for service connection for PTSD during March 2000 and 
August 2000.  He was afforded an additional examination in 
connection with his claim for a higher initial rating for 
PTSD in June 2002.  The veteran has not identified and/or 
provided releases for any other relevant evidence that exists 
and can be procured.  Therefore, no further development 
action is warranted.


II.  The Merits of the Veteran's Claim

In his November 2000 NOD, the veteran contended that the 
effective date for service connection for PTSD should go back 
to 1989 when his first claim for service connection for PTSD 
was filed.  In a second November 2000 NOD, and his December 
2004 substantive appeal, the veteran contended that the 
effective date should go back to January 1977 when he first 
filed a claim for service connection for a nervous disorder.  
He contends that PTSD should have been diagnosed at that 
earlier time.  In his April 2005 testimony, the veteran 
contended that the effective date should go back to October 
1971 when he was discharged from service, because he believes 
he was suffering from PTSD at that time.  

By a March 1977 decision, the RO denied the veteran's claim 
for service connection for a nervous condition.  The veteran 
did not file a NOD, and that decision became final.  By an 
October 1979 decision, the RO denied a claim for service 
connection for schizophrenia and a nervous condition.  The 
veteran did not file a NOD, and that decision became final.  
By a June 1992 decision, the RO denied a claim for service 
connection for PTSD.  The veteran filed an NOD, and a SOC was 
sent, but he did not file a substantive appeal (VA Form 9).  
Consequently that decision became final.  The veteran did not 
file another claim for service connection for PTSD until 
December 29, 1999, pursuant to which service connection was 
granted by a June 2000 decision.  

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  See 38 
C.F.R. § 3.400 (2006).  In the present case, where the 
veteran was awarded service connection on a direct basis, the 
effective date of the award is the day following separation 
from active service or date entitlement arose if the claim is 
received within 1 year after separation from active duty; 
otherwise it is the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(b)(2) (2006).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
effective date prior to December 29, 1999, for the award of 
service-connected compensation benefits.  The record shows 
that the veteran was discharged from active military service 
in October 1971, and that VA first received a claim for 
service connection for PTSD on April 28, 1992.  That claim 
was denied by the RO in a June 1992 decision.  As noted 
above, the veteran did file a NOD, and a SOC was sent to the 
veteran, but he did not perfect his appeal by filing a VA 
Form 9.  As a result, that decision became final.   The 
veteran did not file another claim for service connection for 
PTSD until December 29, 1999. 

The Board notes that, when the veteran was discharged from 
service in October 1971, he was diagnosed with a history of 
drug abuse - heroin, and no psychiatric diagnosis at that 
time.  In January 1977 the veteran was admitted to the St. 
Louis VAMC, Jefferson Barracks Division, for having attempted 
suicide by overdosing on Valium.  He was diagnosed with 
antisocial personality and heroin abuse.  The veteran was 
hospitalized at the St. Louis VAMC, Jefferson Barracks 
Division, from May 3, 1979 to June 7, 1979.  He was admitted 
for having homicidal thoughts about his wife.  He was 
diagnosed with transient situational disturbance, adjustment 
reaction to adult life, and drug dependence on heroin.  In 
December 1999, a VA examiner diagnosed the veteran with 
multiple substance abuse (heroin, cocaine, and alcohol), rule 
out psychosis, and severe personality disorder.  A report of 
a VA PTSD examination in March 2000 showed a diagnosis of 
cocaine dependency, by history, heroin dependency, by 
history, and major depression.   The examiner commented that, 
although the veteran may have (PTSD) symptoms, he did not 
have enough to meet the criteria for PTSD.  However, in an 
April 12, 2000, outpatient treatment note, a VA psychiatrist 
provided the first diagnosis that the veteran met the 
diagnostic criteria for PTSD.  He was also diagnosed with 
drug dependency on heroin.  

Based on the foregoing, the Board finds that the veteran's 
contentions that he should have been diagnosed with PTSD as 
early as October 1971 when he was discharged from service 
lack merit.  The veteran has also contended that the 
effective date should go back to October 1971 when he was 
discharged from service, because he believes he was suffering 
from PTSD at that time.  Although the veteran asserts that 
his difficulties with PTSD have existed since service, the 
record does not establish that he has the medical training 
necessary to offer competent opinions on matters of medical 
diagnosis or etiology.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (a lay person is not competent 
to offer opinions that require medical knowledge).
  
It appears to the Board that, inasmuch as PTSD symptoms were 
not medically recognized until many years after service, it 
was due to the veteran's years of drug abuse starting in 
service, and subsequent thereto to the present time, which 
received primary treatment attention.  The veteran had the 
opportunity to appeal the denial of prior unfavorable 
decisions on his claims for service connection for a nervous 
condition, schizophrenia, and PTSD, but he did not do so.  
The fact remains that the veteran was not diagnosed with PTSD 
until April 12, 2000.  The veteran's second, and successfully 
reopened, claim for service connection for PTSD was not filed 
until December 29, 1999, several years after his first claim 
of service connection for PTSD which was denied in June 1992.  
The Board notes that, under governing law outlined above, the 
effective date of the veteran's award should be the date 
entitlement arose, which in this case was April 12, 2000, the 
date that the veteran was first diagnosed with PTSD.  This 
date is later than the veteran's second claim of service 
connection for PTSD which was received on December 29, 1999.  
38 C.F.R. § 3.400(b)(2) (2006.  However, inasmuch as the RO 
has granted an effective date of December 29, 1999, the Board 
will not disturb that decision.

The Board also notes that the veteran's contention that his 
award of service connection for PTSD should be made effective 
from October 1971, when he was discharged from service, or 
from later service connection claims that were denied and 
became final because he did not appeal them, because in his 
lay opinion that he was suffering from PTSD symptoms since 
service, is essentially one of equity.    However, as 
explained above, the Board has decided this case based on the 
law and regulations.  The Board is bound by the law, and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

An effective date prior to December 29, 1999, for the award 
of service connection for PTSD is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


